DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 03/04/2021.
Claims 1 – 15 are presented for examination.

Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 14, the prior art fails to show a plurality of electrodes provided around the metal member to detect electric signals generated due to the internal defects of the transformer; and an insulating member, wherein the metal member and the plurality of electrodes are disposed inside the insulating member, and wherein the insulating member surrounds the metal member and the plurality of electrodes from outside.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 15, the prior art fails to show an insulating member, wherein the metal member and the plurality of electrodes are disposed inside the insulating member; and a gas sensor provided at an end of the metal member to detect gas dissolved in insulating oil inside the transformer, wherein the metal member, the plurality of electrodes, the insulating member, and the gas sensor are integrally combined to constitute a sensor head unit, and the sensor head unit is connected to an end of an insulation support having a predetermined length and thus inserted into the transformer from an outside of the transformer.  These features taken together with the other limitations of the claim renders the claim allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/REENA AURORA/Primary Examiner, Art Unit 2858